                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN

VINCE NICHOLAS VAN VLECK, Individually,
VINCE NICHOLAS VAN VLECK, in a
representative capacity on behalf of similarly
situated persons,
                                                      Case No. 20-cv-11635
        Plaintiff,                                    Hon. Stephanie Dawkins Davis
                                                      Mag. Elizabeth A. Stafford
v.

LEIKIN, INGBER & WINTERS, P.C.,
d/b/a INGBER & WINTERS, P.C.,

        Defendant.
                                                                   /

      DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS

        1.     Use of the SCAO form did not cause an injury.

        Plaintiff argues on behalf of himself and the class he hopes to represent that

Ingber’s use of the SCAO form summons violated the FDCPA because it stated the

recipient had 21 days to answer when in fact the time for answering was stayed by

order of the Michigan Supreme Court. Plaintiff contends that the receipt of “false”

information alone, “without anything more,” is an injury sufficient to confer

standing. See PageID 538-541, 549-550. As briefed in Ingber’s motion, this is not

an accurate statement of the law in this Circuit; rather, Plaintiff was required to have

demonstrated an “actual injury” arising from this alleged violation. The authority

Plaintiff cites to support his argument, Beaudry v. TeleCheck Servs., 579 F.3d 702,


03358138 v1                                1
706-707 (6th Cir. 2009), did not decide whether the plaintiff had standing, but only

whether the plaintiff stated a cause of action under the Fair Credit Reporting Act.

Plaintiff, in fact, has no case law to support his position that the mere receipt of the

SCOA form summons created a “concrete injury” that confers standing to sue in

federal court.

         Furthermore, Plaintiff acknowledges that, after he was served, he promptly

hired an attorney to negotiate a resolution of the underlying collection case. See

PageID 548. Hiring an attorney to settle a debt he does not dispute he owed is the

type of “self-inflicted” injury caused by Plaintiff’s own failure to pay debts that

cannot be attributed to any FDCPA violation alleged here and, therefore, cannot be

used to establish standing. See Buchholz v. Meyer Njus Tanick, PA, 946 F.3d 855,

866 (6th Cir. 2020). In any event, whether Plaintiff hired an attorney and paid his

debt sometime after he was served on April 23, 2020, or whether he would have

hired an attorney and paid his debt after the Supreme Court order was rescinded

effective June 20, 2020 [MSC AO 2020-18, attached as Exhibit A], a maximum 58-

day respite from hiring an attorney and paying a debt he does not dispute he owed,

without any additional allegations as to why that is an “actual injury,” is not an




03358138 v1                                2
“actual injury.”1 See Hagy v. Demers & Adams, 882 F.3d 616, 622 (6th Cir. 2018);

Trichell v. Midland Credit Mmgt., 964 F.3d 990, 1001 (11th Cir. 2020).

         Plaintiff’s argument, in essence, is that as long as he can allege a consequence

of being served with the SCAO summons (such as hiring an attorney a few weeks

before he believes he should have had to hire an attorney), he has suffered an “actual

injury” as a result of being served with the SCAO summons. This is not the law,

and Counts II and III should be dismissed, accordingly.

         2.    Plaintiff also lacks standing on Count I.

         Plaintiff’s other theory is that Ingber “harassingly” served process during the

state of emergency, but because Plaintiff cannot establish standing in connection

with his alleged anxiety over whether he had contracted COVID-19 from the process

server, he argues that he “is not claiming that his claim hinges” on his fear about

catching the virus. See Response at p. 13; ECF 28, PageID 543. His response does



1
 Plaintiff’s alleged injury also militates against granting his pending motion for class
certification, ECF 9, because it is yet another factor that destroys commonality, in
addition to those factors identified in Ingber’s response to the motion for class
certification, ECF 27. “Commonality requires the plaintiff to demonstrate that the
class members ‘have suffered the same injury,’ not that they have merely ‘all
suffered a violation of the same provision of law.’” Brown v. Asset Acceptance,
LLC, Case No. 17-CV-795, 2020 WL 6940764 at *5 (W.D. Mich. Sept. 28, 2020),
quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349-350 (2011). Here,
Plaintiff’s claimed injury of having hired an attorney and settled his debt two months
before he otherwise would have, patently is not the same injury suffered by all
proposed class members who received a SCOA form summons, some of whom did
not hire an attorney or pay their debt.
03358138 v1                                  3
not identify, however, the “actual harm” on which his claim does “hinge.” But “[t]he

existence of an abstract injury is insufficient for a plaintiff to carry” his burden of

establishing standing. Lyshe v. Levy, 854 F.3d 855, 857 (6th Cir. 2017). The “harm”

suffered by Plaintiff from being served in person – if not his fear of catching COVID

– is too abstract to name, and, to the extent this “harm” exists anywhere outside of

Plaintiff’s imagination, it is too illusory to redress in federal court. Id.

         In fact, Plaintiff clearly is alleging he was afraid the process server exposed

him to the “potential risk of harm,” which Buchholz, 946 F.3d at 860, 865, held was

not a sufficient injury to warrant a place in federal court, particularly where, as here,

the risk of harm had dissipated by the time the plaintiff filed suit. See also Trichell,

964 F.3d at 1001-1002. Plaintiff attempts to distinguish Buchholz by arguing that

Ingber’s conduct was “criminal.” But even if serving process on April 23, 2020 was

“criminal” (which Ingber vigorously disputes), that does not create automatic

standing. At worst, it would have been a misdemeanor.2 It is more like a process



2
 The allegation that the process server’s actions were “criminal” is a legal conclusion
this Court cannot accept as true for purposes of the instant motion. Bright v. Gallia
County, 753 F.3d 639, 652 (6th Cir. 2014). In any event, Plaintiff misstates the scope
of Governor Whitmer’s Executive Orders. There were no arrests of Amazon drivers
who delivered “non-essential” packages; postal carriers were serving certified mail,
“essential” or not. See https://about.usps.com/newsroom/service-alerts/pdf/usps-
continuity-of-operations-03-20-2020.pdf, last accessed Dec. 22, 2020. Indeed, the
Michigan Supreme Court clearly stated that it was “in no way prohibit[ing] or
restrict[ing] a litigant from commencing a proceeding whenever the litigant
chooses.” AO-2020-3, attached as Exhibit B.
03358138 v1                                 4
server taking a circuitous route to a debtor’s front door to pet a dog in the yard. See

MCL 750.552. A misdemeanor? Yes. The source of an actual injury for a violation

of the FDCPA? No. Count I should be dismissed, accordingly.

         3.    The Court has discretion to deny supplemental jurisdiction.

         Plaintiff contends that his RCPA claim does not raise novel issues of state

law, but fails to cite to a single Michigan case interpreting the statute, let alone a

case where a Michigan court has agreed that the FDPCA and RCPA are identical

statutes. Indeed, the Sixth Circuit noted in one of Plaintiff’s cited cases that no

Michigan court has decided the issue of whether the RCPA is a “strict liability”

statute. Gamby v. Equifax Info Servcs., LLC, 462 F. Appx 552, 553 (6th Cir. 2012).

Like the compatible employment discrimination statutes, there are similarities and

fundamental differences between the two laws that cannot simply be glossed over.

See e.g. Elzovic v. Ford Motor Co., 472 Mich. 408, 421 (2005). Plaintiff did not

even plead that service during COVID violated the RCPA. See Count I, PageID 14-

17. He claims Ingber’s use of the SCAO form violated the FDCPA in that it was a

“false representation of the legal status of a debt” [Id. at ¶85, PageID 19] and

subsections of the RCPA that bar misrepresentation concerning the “legal status of

a legal action being taken,” “the legal rights of the debtor” and “making an untrue

statement” [Id at ¶¶87, 89, PageID 19-20]. The provisions of the two statutes are

not analogous, let alone identical. Michigan courts, not federal courts, should have


03358138 v1                                5
the opportunity to develop case law interpreting the RCPA, especially when, as here,

there are unique aspects of the state law that will overshadow the federal claims. As

the Honorable Robert Jonker found when addressing the issue of whether to exercise

supplemental jurisdiction over RCPA class claims:

         “Under Michigan law, class actions involving statutory damage claims are
         subject to special limitations. […] By permitting a class action to proceed here
         in federal Court based on a Michigan statute that would not authorize the State
         Court to proceed in such fashion, this Court would potentially flout the policy
         choices of the State of Michigan.” Verburg v. Weltman, Weinberg, Case No.
         13:1329, 2014 WL 12907671 at *2 (W.D. Mich. June 25, 2014). See also
         Richard v. Oak Tree Group, Inc., 614 F. Supp. 2d 814 (W.D. Mich. 2008);
         Rockey v. Courtesy Motors, Inc., 199 F.R.D. 578 (W.D. Mich. 2001).

         Finally, none of the cases cited by Plaintiff addressed the issue of whether

exercising supplemental jurisdiction over RCPA claims was appropriate. Indeed,

in Newman v. Trott & Trott, P.C., 889 F. Supp. 2d 948, 967 (E.D. Mich. 2012), the

court dismissed the RCPA claims because the plaintiff failed to argue how those

claims differed from the FDPCA claims. As with Plaintiff’s other cases, it is

inapposite because the issue of supplemental jurisdiction was never raised.

         4.    Conclusion

         Receiving a SCOA form summons is not an “actual injury” for which the

recipient may seek recourse in federal court. Nor is hiring a lawyer to defend a

collection case over a debt that is actually owed. Plaintiff’s fear of catching COVID-

19 from the process server fares no better in the Article III standing crucible as set



03358138 v1                                  6
forth in Buchholz and Lyshe. Rather, this case should be dismissed for lack of subject

matter jurisdiction.

                                       By: /s/ Kathleen H. Klaus (P67207)
                                       Kathleen H. Klaus (P67207)
                                       Jesse L. Roth (P78814)
                                       28400 Northwestern Highway
                                       Southfield, MI 48034
                                       (248) 359-7520
                                       kklaus@maddinhauser.com
                                       Attorneys for Defendant
Dated: December 23, 2020



                           CERTIFICATE OF SERVICE

        I hereby certify that on December 23, 2020 I electronically filed the above
 document(s) with the Clerk of the Court using the ECF system, which will send
 notification of such filing to those who are currently on the list to receive e-mail
 notices for this case.

                                                /s/ Kathleen H. Klaus
                                               Kathleen H. Klaus
                                               Maddin, Hauser, Roth & Heller
                                               Attorneys for Defendant
                                               28400 Northwestern Highway
                                               2nd Floor
                                               Southfield, MI 48034
                                               (248) 359-7520
                                               kklaus@maddinhauser.com
                                               Attorney Bar No. P67207
 DATED: December 23, 2020




03358138 v1                               7
